DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, it recites “a gate structure” in line 10 and “the gate structures” in line 11, however it is not clear how they are related or different and thus create ambiguity. For clarity, the office is suggesting amending “forming a gate structure 
Regarding claim 8, in view of ambiguity as stated above in claim 1, the office is suggesting amending “a gate structure” in last line as “each gate structure of the gate structures”.
Regarding claim 11, it appears “irons” should be “ions”.
Regarding claim 2-13, these claims are rejected since they inherit the indefiniteness of the claim from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US publication 2016/0336338 A1), hereinafter referred to as Song338.

Regarding claim 1, Song338 teaches a method for forming a three-dimensional (3D) NAND memory device (method steps illustrated by fig. 9-17 of making a device of fig. 6 and related text), comprising: forming, on a substrate, an alternating dielectric stack (110/120, [0115]) including a plurality of dielectric layer pairs (fig. 9), each of the plurality of dielectric layer pairs comprising a first dielectric layer (120) and a second 
Regarding claim 2, Song338 teaches further comprising: forming a plurality of channel structures (140/150/162, [0121]), each penetrating vertically through the alternating dielectric stack (fig. 11); wherein the slit extends horizontally between the plurality of channel structures (fig. 12).3
Regarding claim 3, Song338 teaches further comprising: after forming the slit, forming a doped region (105, [0133-0137], fig. 15-17) below the slit in the substrate; before forming the conductive wall, removing a portion of the spacer layer at a bottom of the slit to expose the doped region; and forming the conductive wall in the slit, so as to contact the conductive wall with the doped region (fig. 13-17).
Regarding claim 4, Song338 teaches wherein forming the plurality of channel structures comprises: forming a channel hole extending vertically through the alternating dielectric stack (fig. 10); forming a functional layer (150, [0121]) on a sidewall of the channel hole; and forming a channel layer (140, [0123]) covering a sidewall of the functional layer (fig. 11).
Regarding claim 6, Song338 teaches wherein forming the spacer layer comprises: forming a second spacer sublayer (166c-2, [0091], fig. 6) having a second dielectric material between a first spacer sublayer (164c-1) having a first dielectric material and a third spacer sublayer (164c-2) having a third dielectric material; and wherein a second k-value of the second dielectric material is higher than a first k-value of the first dielectric material and higher than a third k-value of the third dielectric material (as 166c-2 is silicon nitride ([0074]) and 164-c1/164c-2 is silicon oxide ([0075]) a second k-value of the second dielectric material is higher than a first k-value of the first dielectric material and higher than a third k-value of the third dielectric material).
Regarding claim 8, Song338 teaches further comprising: before forming the spacer layer, removing portions of the gate structures adjacent to the sidewalls of the slit; and forming the first spacer sublayer and the second spacer sublayer each having a plurality of recesses, each recess corresponding to each gate structure of the gate structures ([0131], fig. 13-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Song338, as applied to claim 1 or 4 above, and further in view of Choi (US publication 2018/0366483 A1), hereinafter referred to as Choi483.

Regarding claim 5, Song338 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Song338 does not explicitly teach further comprising: before forming the gate structure in each of the plurality of horizontal trenches, forming an insulating layer in the plurality of horizontal trenches.
Choi483 teaches further comprising: before forming the gate structure in each of the plurality of horizontal trenches, forming an insulating layer (183, [0127]) in the plurality of horizontal trenches (fig. 8c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song338 with that of Choi483 so that further comprising: before forming the gate structure in each of the plurality of horizontal trenches, forming an insulating layer in the plurality of horizontal trenches to reinforce a function of blocking insulating layer ([0127]).
Regarding claim 13, Song338 discloses all the limitations of claim 4 as discussed above on which this claim depends.
Song338 does not explicitly teach wherein forming the functional layer comprises: forming a barrier layer on a sidewall of the channel hole for blocking an outflow of the electronic charges during operation; forming a storage layer on a surface of the barrier layer for storing electronic charges during operation; and forming a tunneling layer on a surface of the storage layer for tunneling electronic charges during operation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song338 with that of Choi483 so that wherein forming the functional layer comprises: forming a barrier layer on a sidewall of the channel hole for blocking an outflow of the electronic charges during operation; forming a storage layer on a surface of the barrier layer for storing electronic charges during operation; and forming a tunneling layer on a surface of the storage layer for tunneling electronic charges during operation for improving operation reliability of a three-dimensional (3D) semiconductor device ([0019]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Song338, as applied to claim 1 or 6 above, and further in view of Yoon et al. (US publication 2017/0294388 A1), hereinafter referred to as Yoon388.

Regarding claim 7, Song338 discloses all the limitations of claim 6 as discussed above on which this claim depends.
Song338 also teaches wherein forming the spacer layer comprises: forming the first spacer sublayer covering the sidewalls of the slit by performing a deposition 
Song338 does not explicitly teach an atomic layer deposition process.
Yoon388 teaches a spacer layer is deposited by an ALD (atomic layer deposition) process ([0128]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song338 with that of Yoon388 so that spacer sub-layers are formed by performing an atomic layer deposition process for uniform film thickness. Furthermore, a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Song338, as applied to claim 1.

Regarding claim 12, Song338 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Song338 also teaches wherein each of the plurality of dielectric layer pairs is formed of a silicon oxide layer and a silicon nitride layer ([0074-0075]).

However, it is well-known in the art that a width/thickness of an insulation layer depends on a process technology, overall size of the device, and is a result-effective variable as electrical properties (resistance, insulation, withstanding breakdown, etc.) depend on the width/thickness of an insulation layer. So a width/thickness of an insulation layer is a parameter that one must consider and decide upon and is something that can be optimized through routine experimentation.
Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The differences in width/thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such width/thickness is critical (MPEP §2144.05 II/III).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ha742 so that a silicon oxide layer having a thickness of about 10 nm to about 150 nm and a silicon nitride layer having a thickness of about 10 nm to about 150 nm for the purpose of optimizing device performance and overall size of the device.

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable (provided overcoming 35 U.S.C. 112(b) rejection set forth above) if 
The following is a statement of reasons for the indication of allowable subject matter:
The claims contain limitations that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828